     Case 3:18-cv-00744-W-KSC Document 138 Filed 10/15/20 PageID.3874 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    CERTIFIED NUTRACEUTICALS, INC.,                 Case No.: 3:18-cv-00744-W-KSC
      a California Corporation,
12
                                Plaintiff,            ORDER GRANTING JOINT
13                                                    MOTION TO AMEND
      v.                                              SCHEDULING ORDER TO
14
                                                      CONTINUE PRETRIAL DATES
      THE CLOROX COMPANY, a Delaware
15                                                    [Doc. No. 137]
      Corporation, et al.,
16                              Defendants.
17
18         Before the Court is the parties’ Joint Motion to Amend Scheduling Order to
19   Continue Pretrial Dates (the “Joint Motion” or “Jt. Mot.”). Doc. No. 137. The parties
20   jointly request that the remaining pretrial dates set forth in the Court’s November 26,
21   2019 Scheduling Order Regulating Discovery and Other Pretrial Proceedings (Doc. No.
22   61) be continued until after the District Court has ruled upon defendants’ currently-
23   pending Motions for Summary Judgment. Jt. Mot. at 3. For the reasons that follow, and
24   good cause appearing, the Court GRANTS the parties’ Joint Motion.
25         It is an appropriate exercise of this Court’s discretion to grant a stay or continuance
26   “when it serves the interests of judicial economy and efficiency.” Rivers v. Walt Disney
27   Co., 980 F. Supp. 1358, 1360 (C.D. Cal. 1997); see also Single Chip Sys. Corp. v.
28   Intermec IP Corp., 495 F. Supp. 2d 1052, 1057 (S.D. Cal. 2007) (noting Court’s authority

                                                  1
                                                                                3:18-cv-00744-W-KSC
     Case 3:18-cv-00744-W-KSC Document 138 Filed 10/15/20 PageID.3875 Page 2 of 3



 1   to control its docket for the “economy of time and effort for itself, for counsel, and for
 2   litigants”) (citation omitted).
 3         Here, all defendants have moved for summary judgment, and those motions are set
 4   for hearing on October 19, 2020. Jt. Mot. at 3. Pursuant to the Scheduling Order
 5   currently in place, the parties will be required to make their initial pretrial disclosures by
 6   November 2, 2020 – just two weeks after the hearing. Id.; see also Doc. No. 61 at 4. The
 7   pretrial conference is scheduled approximately a month later, on December 9, 2020.
 8   Doc. No. 61 at 5. As the parties explain, this schedule “creates the clear potential for
 9   unnecessary work by the parties and the Court if [d]efendants’ motions are granted in
10   whole or in part.” Jt. Mot. at 3. The parties have met and conferred, and all are amenable
11   to continuing the remaining deadlines – all of which relate to trial preparation – until after
12   a ruling on the summary-judgment motions is issued. Jt. Mot. at 2, 3. Thus, no party will
13   be unfairly prejudiced by this continuance. See Single Chip Systems, 495 F. Supp. 2d at
14   1057 (noting that the Court should consider prejudice to any party when determining
15   whether to stay proceedings).
16         Accordingly, the Court finds there is good cause to grant the requested
17   continuance. The following pretrial dates are hereby VACATED:
18             November 2, 2020: Deadline to comply with pretrial disclosure
               requirements under Fed. R. Civ. P. 26(a)(3);
19
20             November 9, 2020: Deadline to meet and take the action required under
               Local Rule 16.1(f)(4);
21
22             November 16, 2020: Deadline for plaintiff to provide a proposed pretrial
               order to defendants;
23
24             November 23, 2020: Deadline to lodge the proposed pretrial order,
               including any objections thereto;
25
26             December 9, 2020: Deadline to submit informal letter briefs to the
               Honorable Thomas J. Whelan; and
27
28             December 14, 2020: Final Pretrial Conference.

                                                    2
                                                                                  3:18-cv-00744-W-KSC
     Case 3:18-cv-00744-W-KSC Document 138 Filed 10/15/20 PageID.3876 Page 3 of 3



 1         Counsel for all parties shall jointly contact the chambers of the Honorable Thomas
 2   J. Whelan within three (3) business days of a ruling on the pending Motions for
 3   Summary Judgment (Doc. Nos. 117, 120), at which time the foregoing pretrial deadlines
 4   will be reset if necessary.
 5                                          ORDER
 6         For the reasons set forth above, the parties’ Joint Motion to Amend Scheduling
 7   Order to Continue Pretrial Dates (Doc. No. 137) is GRANTED.
 8   IT IS SO ORDERED.
 9   Dated: October 15, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                3
                                                                             3:18-cv-00744-W-KSC
